NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

              CATHERINE A. PATACCA,
                    Petitioner

                            v.

           DEPARTMENT OF THE NAVY,
                    Respondent
              ______________________

                       2018-1882
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0752-17-0574-I-1.
                ______________________

                Decided: March 27, 2019
                ______________________

   CATHERINE A. PATACCA, San Diego, CA, pro se.

    SONIA W. MURPHY, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for respondent. Also represented by JOSEPH H.
HUNT, TARA K. HOGAN, ROBERT EDWARD KIRSCHMAN, JR.
                  ______________________

   Before NEWMAN, CHEN, and STOLL, Circuit Judges.
NEWMAN, Circuit Judge.
2                                           PATACCA v. NAVY




    Catherine A. Patacca seeks review of the decision of the
Merit Systems Protection Board (“MSPB” or “Board”) af-
firming the Department of the Navy decision to remove her
from her position as an administrative support assistant. 1
We discern no reversible error in the Board’s affirmance of
Ms. Patacca’s removal.
                       BACKGROUND
     From May 18, 2015, through June 30, 2017, Ms.
Patacca was a civilian employee of the Navy at the Marine
Corps Recruit Depot in San Diego, California, serving as
an administrative support assistant in the Religious Min-
istries Office (“RMO”). The RMO provides pastoral coun-
seling and support services, “as Marines and Sailors often
feel more comfortable speaking with their chaplain con-
cerning personal issues or problems before approaching an-
other health care professional.” Respondent’s Appendix
(“R.A.”) 66. As an administrative support assistant, Ms.
Patacca worked with Service members seeking counseling.
Her immediate supervisor was Chief Petty Officer (“CPO”)
Nicholas Gaston, the Religious Ministries Command Chief.
R.A. 29; 56.
               A. Notice of Proposed Removal
    On April 19, 2017, CPO Gaston issued a Notice of Pro-
posed Removal for Ms. Patacca. The notice stated three
charges: (1) delay in carrying out work assignments; (2)
failure to follow supervisory instructions; and (3) inappro-
priate conduct.
     The first charge, for delay in carrying out work assign-
ments, was supported by two specifications. The first spec-
ification recited Ms. Patacca’s failure to timely standardize



    1   Patacca v. Dep’t of the Navy, No. SF-0752-17-0574-
I-1, 2018 WL 582834 (M.S.P.B. Feb. 27, 2018) (“MSPB
Op.”).
PATACCA v. NAVY                                            3



the RMO’s personnel files and records, despite repeated in-
structions to do so. The second specification recited Ms.
Patacca’s recurrent delay in ordering spiritual family books
for the RMO, which caused an increase of $500 in the cost
of the book purchase. R.A. 67–68.
    The second charge, for failure to follow supervisory in-
structions, was based on Ms. Patacca’s repeated interrup-
tion of Service member counseling sessions, despite having
been previously disciplined for the same offense. R.A. 68.
    The third charge, for inappropriate conduct, recited
two specifications. The first specification was based on a
comment to CPO Gaston that he deemed disrespectful and
discourteous. R.A. 68. The second specification was based
on Ms. Patacca’s continued objections and refusals to cor-
rect certain mailing labels as instructed by her supervisor.
R.A. 68–69.
     CPO Gaston stated in the Notice of Proposed Removal
that Ms. Patacca’s “actions demonstrated a significant lack
of judgment as a federal employee” and that her “repeated
failure to follow my instructions also undermines the trust
necessary to affect a positive employer/employee relation-
ship.” R.A. 69. CPO Gaston stated that her “delay in car-
rying out work assignments has caused extra time and
money to be spent unnecessarily” and that her behavior
“impacts on both the integrity and reputation of the AC/S,
Religious Ministries’ mission.” Id.
                  B. Agency Removal Action
     Colonel R.W. Jones, as the “Designated Deciding Offi-
cial,” determined that the charges and specifications were
“fully supported by a preponderance of the evidence” and
that they were to be “sustained and warrant [Ms.
Patacca’s] removal.” R.A. 72–73 (“Decision on Proposed
Removal”). In evaluating the reasonableness of the action,
Col. Jones described his consideration of the mitigating fac-
tors that supported Ms. Patacca, including her nearly nine
4                                           PATACCA v. NAVY




years of civilian federal service and her previous “accepta-
ble” performance ratings. R.A. 73. Col. Jones described
the aggravating factors that weighed against Ms. Patacca,
including her role in “contact with the public [for] both in-
ternal and external customers” of the Religious Ministries
Services. Id. Col. Jones also referred to her prior discipli-
nary record, for Ms. Patacca had previously served one-
day, five-day, and ten-day suspensions for misconduct. Id.
     Col. Jones concluded that Ms. Patacca’s actions had “an
impact on the integrity and reputation of the services pro-
vided by the AC/S, Religious Ministries.” R.A. 73–74. He
applied each of the twelve factors from Douglas v. Veterans
Administration, 5 M.S.P.R. 280, 306 (1981), and explained
how each factor related to Ms. Patacca’s removal. See R.A.
79–82 (“Deciding Official’s Douglas Factor Consideration
Worksheet”). Col. Jones ruled that removal was appropri-
ate.
                     C. Review by MSPB
    Ms. Patacca appealed her removal to the Merit System
Protection Board. The Administrative Judge (“AJ”) held a
hearing on October 3, 2017. The AJ issued an Initial Deci-
sion affirming all charges and specifications against Ms.
Patacca, and affirming the reasonableness of removal
based on the adjudicated conduct. R.A. 1–37 (“Initial Deci-
sion”).
    The AJ first addressed the charge of delay in carrying
out work assignments. R.A. 3. With regard to the first
specification, relating to the assignment of standardizing
RMO personnel files, the AJ found that Ms. Patacca did not
dispute that she had not timely completed the assignment,
despite having three months to do so and having been
granted an extension of time by CPO Gaston when the first
deadline was not met. The specification was found sup-
ported by the preponderance of the evidence, and was sus-
tained. R.A. 4–5.
PATACCA v. NAVY                                           5



    The second specification, for failure to timely order
spiritual family books, was also found supported by a pre-
ponderance of the evidence. The AJ credited testimony by
CPO Gaston that Ms. Patacca had repeatedly delayed or-
dering the books despite instructions to do so. The AJ
found that Ms. Patacca’s testimony was “inconsistent” and
that she “failed to adequately explain why she delayed pro-
cessing these orders,” apart from “asserting this was a low
priority matter.” R.A. 6–8. The AJ was unpersuaded by
any of Ms. Patacca’s reasons and “credited CPO Gaston
over [Ms. Patacca].” R.A. 8.
     The charge of “failure to follow supervisory instruc-
tions,” based on Ms. Patacca’s interruption of CPO Gas-
ton’s meetings with Service members, was also found
supported. CPO Gaston testified that Ms. Patacca was “on
notice not to interrupt meetings prior to the date of this
specification, February 23, 2017, through various methods
including a prior disciplinary action.” R.A. 10. The AJ
found that Ms. Patacca had previously been “suspended
for, inter alia, repeatedly walking in and interrupting CPO
Gaston as he met with others in his office, without knowing
or asking to interrupt as instructed.” R.A. 10. The AJ
found that Ms. Patacca did not “adequately address
whether she believed” that the reason she interrupted the
meeting in question “was sufficiently urgent to warrant in-
terrupting this meeting with the sailors, nor did she other-
wise adequately explain why she interrupted this meeting
with the sailors on February 23, 2017.” Id. The AJ sus-
tained this charge.
    The AJ next addressed the charge of inappropriate con-
duct, first reviewing the specification based on Ms.
Patacca’s comments deemed disrespectful during a meet-
ing with CPO Gaston. As detailed in the Notice of Proposed
Removal, CPO Gaston testified that when a Service mem-
ber came to his office, Ms. Patacca, who was meeting with
CPO Gaston asked him, approximately, and “in a disre-
spectful tone” that the Service member “can enter your
6                                           PATACCA v. NAVY




office without being corrected, but I can’t?” R.A. 11. The
AJ received further testimony from the Service member
who was present, Petty Officer Third Class (“PO3”) Rud-
dock. The AJ found PO3 Ruddock’s testimony to be “spe-
cific, detailed, consistent with credible testimony of CPO
Gaston, consistent with his written statement under pen-
alty of perjury, and not inherently improbable.” R.A. 12.
The AJ found that Ms. Patacca “did not dispute the recol-
lections of CPO Gaston and PO3 Ruddock,” and concluded
that the “agency has shown by preponderant evidence that
the charged conduct occurred, and [also] prove[d] by pre-
ponderant evidence that the proven conduct was inappro-
priate.” Id. The charge was sustained.
    The second specification of inappropriate conduct arose
from the dispute over the labeling of invitation envelopes.
The Notice of Proposed Removal recited that Ms. Patacca
was instructed to label envelopes for a retirement ob-
servance, but was unable to send the invitations as official
correspondence because her labeling contained a five-digit
zip code, whereas official correspondence required use of a
nine-digit zip code. R.A. 13–14; R.A. 68 (Removal Notice).
The notice also related that Ms. Patacca asked if instead of
relabeling the envelopes with the nine-digit zip codes, she
could “simply place postage stamps on the envelopes and
mail as regular mail, in order to avoid the need to re-label
and bypass the official mail system.” R.A. 68. Though CPO
Gaston denied the request, Ms. Patacca continued to pro-
test, and asked Petty Officer First Class (“PO1”) Bloodgood
to intervene and “argue on her behalf.” R.A. 69. After the
new labels were prepared, Ms. Patacca is described as hav-
ing again “protested” and “asked once again to do it [her]
way.” Id.
    The AJ reviewed the specification and the testimony of
CPO Gaston, PO1 Bloodgood, and Ms. Patacca; the AJ de-
termined that “it was within [CPO Gaston’s] discretion as
senior NCO to ensure that official mail was properly sent
as official mail through the military post office,” and found
PATACCA v. NAVY                                             7



that Ms. Patacca’s “conduct as set forth in this specification
was improper, unsuitable, and/or detracted from [her] rep-
utation.” R.A. 15. The AJ found that the agency had
proven by the preponderance of the evidence that the
charged conduct had occurred and was inappropriate. Id.
    The AJ reviewed whether the agency had shown a
“nexus between the sustained charges and either the em-
ployee’s ability to accomplish [her] duties satisfactorily or
some other legitimate government interest.” R.A. 28. The
AJ credited the testimony of CPO Gaston and PO3 Rud-
dock as reflecting the negative impact Ms. Patacca’s behav-
ior had on her workplace. Id.
    Ms. Patacca raised several defenses, including discrim-
ination based on “age, sex, race; retaliation for prior pro-
tected EEO complaints; disability non-accommodation of
her sleep apnea, depression, and anxiety; disparate treat-
ment, disability discrimination based on sleep apnea, de-
pression, and anxiety . . . .” R.A. 15–16. Ms. Patacca also
argued that “the agency had an obligation to place her on
a ·performance improvement plan (PIP) under Chapter 43”
and that the removal was therefore “unlawful.” R.A. 27–
28.
    The AJ held that: (1) placement in a PIP was not oblig-
atory; (2) that the removal penalty was consistent with re-
view of all relevant Douglas factors; (3) that the agency
“had exercised management discretion within tolerable
limits of reasonableness”; and (4) that the penalty of re-
moval “was consistent with the agency’s September 29,
2016 table of penalties in the record.” R.A. 28–30. The AJ
observed that Col. Jones had considered Ms. Patacca’s fail-
ure to modify her behavior in the workplace based on prior
disciplinary actions or take responsibility for those actions,
and concluded that Ms. Patacca was a poor candidate for
rehabilitation and “no lesser penalty would be appropriate
or effective.” R.A. 30.
8                                            PATACCA v. NAVY




    Ms. Patacca did not petition the full Board for review;
the AJ’s decision became the final Board decision. This ap-
peal followed.
                  D. The Mixed-Case Appeal
    For appeals of “mixed cases,” where a federal employee
asserts rights under both the Civil Service Reform Act and
federal antidiscrimination laws, the forum for judicial re-
view of MSPB decisions is the district court. See, e.g., Perry
v. Merit Sys. Prot. Bd., 137 S. Ct. 1975, 1979 (2017) (“[T]he
Federal Circuit, while empowered to review MSPB deci-
sions on civil-service claims, [5 U.S.C.] § 7703(b)(1)(A),
lacks authority over claims arising under antidiscrimina-
tion laws, see § 7703(c).”); id. at 1985 (“Judicial review of
such a [mixed] case lies in district court.”). However, ap-
peals asserting only claims under the Civil Service Reform
Act are assigned exclusively to the Federal Circuit. See id.
at 1979 (“If an employee asserts rights under the CSRA
only, MSPB decisions, all agree, are subject to judicial re-
view exclusively in the Federal Circuit.”).
    Ms. Patacca initially did not waive her discrimination
claims, and this appeal was transferred from the Federal
Circuit to the United States District Court for the Southern
District of California. Order, Sept. 24, 2018, ECF No. 19.
However, Ms. Patacca then waived her discrimination
claims, and appeal was returned to this court. Order, Oct.
31, 2018, ECF No. 21 (reinstating appeal and striking dis-
crimination claims). Because Ms. Patacca has waived all
her discrimination claims, we have jurisdiction pursuant to
28 U.S.C. § 1295(a)(9).
                        DISCUSSION
    The decision of the Board is reviewed to determine
whether it is “(1) arbitrary, capricious, an abuse of discre-
tion, or otherwise not in accordance with law; (2) obtained
without procedures required by law, rule, or regulation
having been followed; or (3) unsupported by substantial
PATACCA v. NAVY                                            9



evidence.” 5 U.S.C. § 7703(c). The Board’s findings of fact
are reviewed for support by substantial evidence, and its
legal determinations receive plenary review. Jones v. Dep’t
of Health and Human Servs., 834 F.3d 1361, 1366 (Fed.
Cir. 2016). A finding is supported by substantial evidence
if there is “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Consol.
Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). The peti-
tioner before this court bears the burden of establishing re-
versible error by the Board. Jenkins v. Merit Sys. Prot. Bd.,
911 F.3d 1370, 1373 (Fed. Cir. 2019).
                             A.
    Ms. Patacca argues that the AJ “failed to take into ac-
count many relevant facts” in the course of “reviewing the
specifications of [her] termination proposal.” Pet’r’s Br. 8.
Ms. Patacca states that the AJ apparently did not consider
the email correspondence with CPO Gaston in March 2017,
where he stated that “he wanted to put the past behind us
and even assist” Ms. Patacca in becoming named an em-
ployee of the year. Id. at 10. The Navy argues that CPO
Gaston’s intention to assist Ms. Patacca in improving her
performance in March 2017, a month before his issuance of
the Notice of Proposed Removal, is not relevant to whether
the agency had carried its burden to prove the charges.
The absence of discussion of evidence does not require the
conclusion that said evidence was ignored or not consid-
ered, or that its consideration would have changed the re-
sult. “[A]bsent specific evidence indicating otherwise, all
evidence contained in the record must be presumed to have
been reviewed by the agency.” Snyder v. Dep’t of Navy, 854
F.3d 1366, 1373 (Fed. Cir. 2017) (alterations and omissions
omitted); Gonzalez v. West, 218 F.3d 1378, 1381 (Fed. Cir.
2000) (“We presume that a fact finder reviews all the evi-
dence presented unless he explicitly expresses otherwise.”)
(quoting Medtronic, Inc. v. Daig Corp., 789 F.2d 903, 906
(Fed. Cir. 1986)).
10                                           PATACCA v. NAVY




    Concerning the envelope dispute, Ms. Patacca states
that the AJ failed to consider the “fact that [PO1] Blood-
good lied under oath.” Pet’r’s Br. 12. Ms. Patacca states
that contrary to PO1 Bloodgood’s testimony, he did not of-
fer to place stamps on the envelopes; instead it was
Ms. Patacca who made that offer to CPO Gaston. Id. The
Navy states that this is irrelevant to Ms. Patacca’s refusal
to make the requested changes to the addresses. We agree
that substantial evidence supports the finding of inappro-
priate conduct.
     Ms. Patacca also argues that the Board ignored the rea-
sons why she delayed ordering the spiritual family books.
Pet’r’s Br. 14. Ms. Patacca states that the “reason for the
delay was because [she] was following orders from Chief
Gaston.” Id. She states “[i]t was by Chief Gaston’s direc-
tion to postpone this special order and caused it to be de-
layed,” leading to the additional cost and expense of a tardy
rush order. Id. The AJ addressed this argument, and
found that CPO Gaston testified that it was Ms. Patacca’s
“duty to promptly process this order in January as part of
her ongoing duties,” and that “in resolving this question of
whether the appellant was indeed given these instructions
by CPO Gaston as claimed, [he] noted that CPO Gaston’s
testimony was unequivocal and based on personal
knowledge.” R.A. 6. The Board found that Ms. Patacca
“failed to adequately explain why she delayed processing
these orders after verifying funds were available” and
“credit[ed] the testimony of CPO Gaston over” that of
Ms. Patacca. R.A. 7–8.
    The credibility of testimony is generally within the
province of the trier of fact. The “evaluation of witness
credibility is within the discretion of the Board and that, in
general, such evaluations are ‘virtually unreviewable’ on
appeal.” King v. Dep’t of Health & Human Servs., 133 F.3d
1450, 1453 (Fed. Cir. 1998) (quoting Clark v. Dep’t of the
Army 997 F.2d 1466, 1473 (Fed. Cir. 1993)); see Crediford
v. Shulkin, 877 F.3d 1040, 1046 (Fed. Cir. 2017) (“Findings
PATACCA v. NAVY                                            11



as to the design, motive and intent with which men act de-
pend peculiarly upon the credit given to witnesses by those
who see and hear them.”) (quoting United States v. Yellow
Cab Co., 338 U.S. 338, 341 (1949)).
                             B.
    Ms. Patacca also argues that the Board committed er-
rors of law through incorrect application of the Douglas fac-
tors.    She points to the third Douglas factor, “the
employee’s past disciplinary record,” as misapplied by the
Board in terms of both the temporal proximity of her pre-
vious disciplinary actions and the similarity of offenses
with which she was previously charged.
     The AJ received testimony from the Navy’s deciding of-
ficial, Col. Jones, and referred to Col. Jones’ testimony that
he considered that Ms. Patacca had served three suspen-
sions previously and had not modified her behavior despite
the prior discipline. R.A. 29. He testified that he consid-
ered Ms. Patacca’s prior suspensions for inappropriate con-
duct, failure to follow supervisory instructions, and
dereliction of duty. The AJ cited Col. Jones’ testimony that
Ms. Patacca “was on clear notice that this type of miscon-
duct would not be tolerated by the agency based on her
prior discipline,” and that she “continued to engage in a
pattern of misconduct.” R.A. 30. The AJ concluded that
Col. Jones properly “considered the relevant factors.” Id.
    We discern no reversible error in the AJ’s review of
these factors.
                             C.
    Ms. Patacca also argues that the AJ improperly denied
her request for a delay in the hearing date. On September
8, 2017, Ms. Patacca moved for a continuance from the
scheduled hearing date of October 8, 2017 so that she
would have additional time to “consult with an attorney
who will assist with her case.” R.A. 118 (“Appellant Re-
quests Motion for Continuance”). She stated that she had
12                                           PATACCA v. NAVY




been in contact with two attorneys but neither was availa-
ble in the next two weeks or to assist in her representation
at the scheduled time. Id.
     The AJ denied the motion, stating that the “unilateral
request for delay is denied without exception for failure to
comply with the Board’s requirements,” citing 5 C.F.R.
§ 1201.55(a), (c). R.A. 120 (“Order Denying Request for De-
lay”). Subsection (a) states that “[a] party filing a motion
for extension of time, a motion for postponement of a hear-
ing, or any other procedural motion must first contact the
other party to determine whether there is any objection to
the motion, and must state in the motion whether the other
party has an objection.” 5 C.F.R. § 1201.55(a). Subsection
(c) provides that “[m]otions for extensions of time will be
granted only on a showing of good cause.” 5 C.F.R.
§ 1201.55(c). The record states that the hearing scheduled
for October 8 was requested by Ms. Patacca on July 14,
2017; Ms. Patacca did not move for an extension of time
until September 8, 2017. R.A. 120.
     The AJ’s decision to grant or deny an extension of time
is reviewed for an abuse of discretion. See Koch v. SEC, 48
Fed. App’x 778, 783 (Fed. Cir. 2002) (citing Johnson v. Dep’t
of the Treasury, 721 F.2d 361, 364–65 (Fed. Cir. 1983)).
Such discretion must include consideration of the efforts of
aggrieved persons to obtain the assistance of counsel. In
turn, the Board’s regulatory requirement for consultation
with the opponent is not unreasonable. The government
stresses that despite her pro se status, Ms. Patacca re-
mains subject to the Board’s procedural regulations. See,
e.g., Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 477
(2d Cir. 2006) (explaining that despite being entitled to a
“special solicitude,” a party’s “pro se status does not exempt
a party from compliance with relevant rules of procedural
and substantive law” (internal quotation marks omitted)).
    We give special attention to pro se litigants efforts to
obtain representation. However, Ms. Patacca does not
PATACCA v. NAVY                                           13



discuss her attempts to obtain counsel or provide any ex-
planation of her non-compliance with the Board’s regula-
tions. On the record presented, we conclude that the AJ
acted within his discretion in adhering to the hearing
schedule.
                             D.
    Ms. Patacca argues that the AJ denied her request to
call additional witnesses “with no just cause,” including
two witnesses that Ms. Patacca stated were “vital.” Pet’r’s
Br. 21.
    Prior to the hearing, a pre-hearing conference was held
on September 14, 2017, and witnesses that would be called
at the hearing were required to be identified. R.A. 123–26
(“Order and Summary of the Prehearing Conference”).
Ms. Patacca’s request to testify on behalf of herself was ap-
proved, as well as joint requests for CPO Gaston to testify
about the Notice of Proposed Removal and PO1 Bloodgood
to testify about his conversations with Ms. Patacca con-
cerning the invitation envelopes. R.A. 125.
    The AJ denied Ms. Patacca’s request for five additional
witnesses, to testify on a range of matters including “her
good performance and Chaplain Mikstay’s negative view of
her,” and her assertion that she “works beyond her
paygrade.” R.A. 125–26. In denying these witness re-
quests, the AJ stated that for each denied witness, he
“grant[ed] leave to amend the subject proffer(s) within
seven calendar days” and will “reconsider denied witnesses
based on a more detailed proffer of their relevance and a
statement indicating that the requesting party discussed
and/or attempted to discuss the anticipated testimony with
the requested witness.” R.A. 126. Ms. Patacca provided
such information as to two proposed witnesses: Ms. Cece
Payne to testify as to her role in Ms. Patacca’s termination,
as an “HR Labor Relations Manager”; and Chaplain Mik-
stay to testify concerning his role as her supervisor for two
years and his interest in having Ms. Patacca terminated in
14                                          PATACCA v. NAVY




2015. R.A. 127–30 (“Motion for Witnesses”). The AJ denied
these two requested witnesses, based on Ms. Patacca’s fur-
ther failure to comply with Board regulations requiring
prior discussion or attempted discussion with a proposed
witness of the testimony to be elicited. R.A. 134–35 (“Or-
der”). It is undisputed that such discussion, nor an attempt
to have such discussion, had not been made.
     “‘Procedural matters relative to discovery and eviden-
tiary issues,’ such as the decision to exclude witness testi-
mony, ‘fall within the sound discretion of the board and its
officials.’” Thurston v. Dep’t of Veterans Affairs, 254 Fed.
App’x 811, 813–14 (Fed. Cir. 2007) (quoting Curtin v. Office
of Pers. Mgmt., 846 F.3d 1373, 1378–79 (Fed. Cir. 1988)).
Such matters are reviewed for an abuse of discretion. Id.
When the petitioner is proceeding pro se, “[i]mplicit in the
right of self-representation is an obligation on the part of
the court to make reasonable allowances to protect pro se
litigants from inadvertent forfeiture of important rights be-
cause of their lack of legal training.” Traguth v. Zuck, 710
F.2d 90, 95 (2d Cir. 1983).
    However, as the government points out, the “Order and
Summary of Prehearing Conference” expressly stated that
denied witnesses would be “reconsider[ed]” based on a
“more detailed proffer of their relevance” and an explicit
statement describing compliance with the requirement for
discussion with the witnesses regarding their testimony.
R.A. 126. Ms. Patacca does not state that she subsequently
complied with this requirement—she only argues that de-
nial of her witnesses was an abuse of discretion. Pet’r’s
Br. 21.
    Although it is imperative to administrative and judicial
fairness that pro se participants have adequate oppor-
tunity to present their side of the case, here the AJ admin-
istered reasonable rules, which had been identified to Ms.
Patacca. It has not been shown that the AJ acted unrea-
sonably or unfairly. See Davis v. Office of Pers. Mgmt., 918
PATACCA v. NAVY                                         15
F.2d 944, 946 (Fed. Cir. 1990) (“A determination whether
the testimony of witnesses should be presented is within
the sound discretion of the AJ.”).
    In the Prehearing Conference Summary, the AJ sum-
marized the testimony stated to be elicited from the ex-
cluded witnesses, which included: “LCDR David Jeltema
who worked with the appellant in 2015–16 to testify about
the appellant’s statements to him about Chaplain Mik-
stay’s negative view of the appellant.” R.A. 125. Ms.
Patacca also requested “CDR Jack Carver to testify about
the appellant’s statements to him about Chaplain Mikstay
and CPO Gaston, and Terri Crook to testify that the appel-
lant works beyond her paygrade.” R.A. 125–26. Such tes-
timony was not stated or suggested to relate to the charged
conduct.
    Ms. Patacca has not “carried [her] heavy burden of
showing that the alleged procedural errors were prejudicial
and could have changed the outcome of the proceedings be-
low.” Curtin, 846 F.2d at 1379.
                       CONCLUSION
    We have considered all of Ms. Patacca’s arguments,
and conclude that the Board’s decision is supported by sub-
stantial evidence, is in accordance with law, and that the
AJ did not abuse his discretion in enforcing MSPB rules
and regulations for hearing procedures. The decision is af-
firmed.
                      AFFIRMED
   Each party shall bear its costs.